Egan, J.
Plaintiff applied for a perpetual writ of prohibition against the judge of the late Superior District Court and one Louis Bailes on the ground that he had himself sued out on injunction against B. M. Turnbull, administrator of Commerce and the chief of police to restrain them from interfering with the sale by him, a private market man, of fresh fish, fresh meats, etc., which injunction *56suit is alleged to be pending in this court on appeal, but that notwithstanding said appeal, and in disregard of it, Louis Bailes had applied for and obtained from the judge of the Superior District Court an injunction restraining the said Gregoire from selling fresh fish, meats, etc.
Plaintiff relies upon the State ex rel. Larrieux v. Judge, etc., No. 5843, and State ex rel. Trilot v. Judge, etc., No. 5844, of this court. Those were cases of cross injunctions between the same parties, the case at bar is of distinct injunction between distinct parties. Prohibition will not lie. The jurisdiction of this court has not been invaded, nor that of the Superior District Court exceeded.

Prohibition refused.